Citation Nr: 1616118	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  15-08 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a heart disorder manifested by chest pains, claimed as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to September 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in May 2014.

The claim was remanded by the Board in August 2015 for additional development.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a diagnosed current heart disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a heart disorder manifested by chest pains have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in March 2014.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

The Board also notes that actions requested in the prior remand have been undertaken.  More specifically, additional VA treatment records were obtained, a VA heart examination was scheduled, and the Veteran was asked to identify and provide signed release forms for all private medical providers from whom he had received treatment relevant to this appeal, to specifically include the clinician that prescribed his blood pressure medication and Drs. K. and G.  The Board notes that the Veteran did not provide any release forms and indicated that his blood pressure medications were prescribed by VA and that Dr. K. was an urologist.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

A veteran, who during active military, naval, or air service served in the Republic  of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service   in the Republic of Vietnam" includes service in the waters offshore and service       in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015).

VA also recognizes that herbicides, including Agent Orange, were used at certain times and places at some military bases in Thailand during the Vietnam Era.  In this case, the Veteran's exposure to herbicides while working as a dog handler at Takhili Air Force Base in Thailand has been conceded.  See May 2014 rating decision.  

A presumption of service connection exists if a Veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents, to include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, service connection may also be established with proof of actual direct causation.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake      v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he has a heart disability, manifested by chest pains, which is related to service to include his exposure to Agent Orange while serving in Thailand.  

The threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought, specifically a heart disorder.  In the absence of proof of a present disability, there is no valid claim (of service connection).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran has undergone two VA Ischemic Heart Disease examinations via Disability Benefits Questionnaires (DBQs), the first in March 2014 and the second in November 2015 pursuant to the Board's August 2015 remand.  During the March 2014 examination, the examiner determined that the Veteran did not have a current diagnosis of ischemic heart disease, or any other disorder for which service connection based on his presumed exposure to Agent Orange could be presumed.   A subsequent VA treatment record dated in January 2015, however, reflected treatment for chest pains and contained an assessment of possible variant angina dating back over 30 years, such that the Board determined another VA examination was needed to determine whether the Veteran's chest pains support a current diagnosis of ischemic heart disease, which included stable and unstable and Prinzmetal's or variant angina.  

During the November 2015 VA examination, the examiner stated that there was no current confirmed diagnosis of a heart disorder.  The examiner explained that the Veteran has atypical chest pain, which to date had not been proven to be cardiac; that atypical chest pain is a broad term that also includes various other etiologies  for chest pain such as musculoskeletal, pulmonary, gastrointestinal, etc.; that the Veteran's stress echocardiogram was interpreted by cardiologist as negative for ischemia; and that there was no evidence at the time of the examination of ischemia from fixed coronary artery disease.  In regards to the January 2015 record indicating possible variant angina, the November 2015 VA examiner explained that it was speculating on a possible cause but was insufficient to establish a diagnosis of variant angina as that diagnosis requires diagnostic evidence of coronary spasm or diagnostic ST-T wave changes, which had not been shown on any of the Veteran's electrocardiograms (EKGs), including an EKG that was done during one of his chest pain episodes.  

The evidence in this case is negative for the presence of a diagnosed heart disorder, to include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina). 

To the extent that the Veteran himself believes that he suffers from a heart disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Indeed, the diagnosis of heart disease and heart disorders requires medical testing and training to determine.  Accordingly, his opinion as to the diagnosis of his chest pain is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the medical evidence, to include diagnostic testing, demonstrates that the Veteran does not suffer from a heart disability.  The Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions.  

Given the foregoing, service connection for a heart disability cannot be granted on  a direct or presumptive basis.  As the preponderance of the probative evidence of record is against the Veteran's claim for service connection, the claim must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a heart disorder manifested by chest pains is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


